Name: 80/1328/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, and of the Commission of the European Communities, of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece, originating in Algeria, Israel, Morocco, Portugal, Syria, Tunisia or Turkey, of products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|41980D132880/1328/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, and of the Commission of the European Communities, of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece, originating in Algeria, Israel, Morocco, Portugal, Syria, Tunisia or Turkey, of products covered by that Community Official Journal L 382 , 31/12/1980 P. 0096 - 0096 Greek special edition: Chapter 11 Volume 26 P. 0204 Spanish special edition: Chapter 11 Volume 14 P. 0139 Portuguese special edition Chapter 11 Volume 14 P. 0139 ++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , AND OF THE COMMISSION OF THE EUROPEAN COMMUNITIES OF 16 DECEMBER 1980 DETERMINING THE ARRANGEMENTS TO BE APPLIED WITH REGARD TO IMPORTS INTO GREECE , ORIGINATING IN ALGERIA , ISRAEL , MOROCCO , PORTUGAL , SYRIA , TUNISIA OR TURKEY , OF PRODUCTS COVERED BY THAT COMMUNITY ( 80/1328/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , THE REPRESENTATIVE OF THE GOVERNMENT OF THE HELLENIC REPUBLIC , AND OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , WHEREAS PROTOCOLS TO DETERMINE THE TRANSITIONAL MEASURES AND ADAPTATIONS NEEDED TO TAKE ACCOUNT OF THE ACCESSION OF GREECE HAVE NOT BEEN CONCLUDED IN RESPECT OF THE AGREEMENTS BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THAT COMMUNITY OF THE ONE PART , AND ALGERIA , ISRAEL , MOROCCO , PORTUGAL , SYRIA , TUNISIA AND TURKEY RESPECTIVELY OF THE OTHER PART ; WHEREAS IT IS THEREFORE NECESSARY TO TAKE MEASURES TO DEAL WITH THIS SITUATION AFTER ACCESSION ; WHEREAS TO THIS END IMPORTS INTO GREECE OF PRODUCTS COVERED BY THE ECSC TREATY AND ORIGINATING IN ONE OF THE ABOVEMENTIONED COUNTRIES SHOULD BE MADE SUBJECT , PENDING THE CONCLUSION OF SUCH PROTOCOLS , TO THE RULES GOVERNING GREECE'S IMPORTS OF GOODS ORIGINATING IN THIRD COUNTRIES , HAVE DECIDED AS FOLLOWS : ARTICLE 1 AS FROM 1 JANUARY 1981 IMPORTS INTO GREECE OF PRODUCTS COVERED BY THE ECSC TREATY AND ORIGINATING IN ALGERIA , ISRAEL , MOROCCO , PORTUGAL , SYRIA , TUNISIA OR TURKEY SHALL BE SUBJECT TO THE RULES GOVERNING IMPORTS ORIGINATING IN THIRD COUNTRIES IN ACCORDANCE WITH THE 1979 ACT OF ACCESSION , AND IN PARTICULAR ARTICLE 32 THEREOF . ARTICLE 2 THE MEMBER STATES AND THE COMMISSION SHALL TAKE THE MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 16 DECEMBER 1980 . THE PRESIDENT COLETTE FLESCH